Citation Nr: 0525339	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-19 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a higher initial evaluation for lumbosacral 
strain with degenerative disc disease, currently assigned a 
10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
lumbosacral strain with degenerative disc disease and 
assigned a 10 percent disability evaluation effective from 
July 22, 2002.  The veteran, who had active service from June 
1962 to May 1967, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board notes that during the pendency of this appeal, VA 
twice amended the rating schedule for evaluating disabilities 
of the spine, contained in 38 C.F.R. § 4.71a, which are 
relevant to the issue on appeal.  In this regard, VA most 
recently revised the regulations for evaluating disabilities 
of the spine effective September 26, 2003.  See 67 Fed. Reg. 
54345 - 54349 (Aug. 22, 2002); 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003); see also 69 Fed. Reg. 32449 - 32450 (June 
10, 2004).  The new criteria for evaluating service-connected 
spine disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  61 Fed. Reg. 
51457.  The April 2004 Supplemental Statement of the Case 
informed the veteran that the criteria for evaluating spine 
disabilities had been revised effective from September 23, 
2003 and included the revised criteria; however, the veteran 
has not been provided any of the schedular criteria that were 
in effect prior to September 23, 2003.  A Statement of the 
Case must include a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination. See 
38 C.F.R. § 19.29 (2004).  Therefore, the Board finds it 
necessary to remand the veteran's claim so that the RO may 
provide the veteran with all of the applicable rating 
criteria.

In addition, the Board notes that the veteran was afforded a 
VA examination in March 2003 in connection with his claim for 
a higher initial evaluation.  However, the veteran has 
essentially asserted that his back disability has increased 
in severity since that examination.  In this regard, the 
veteran's representative submitted an informal hearing 
presentation to the Board in July 2005 in which he contended 
that the veteran's condition is much worse and requested a 
complete and contemporaneous orthopedic examination.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

The Board further notes that the March 2003 VA examiner did 
not address all of the pertinent rating criteria.  In this 
regard, there is no indication as to whether the veteran has 
guarding, loss of lateral spine motion, incapacitating 
episodes, or recurring intervertebral disc syndrome attacks.  
Nor is there any discussion of whether the veteran has pain, 
excess fatigability, incoordination, or weakness.  Therefore, 
the Board is of the opinion that a more recent VA examination 
is necessary for the purpose of ascertaining the severity and 
manifestations of the veteran's lumbosacral strain with 
degenerative disc disease and to address all of the 
applicable rating criteria.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his lumbosacral 
strain with degenerative disc disease.  
Any and all studies, tests, and 
evaluations (including x-rays) deemed 
necessary by the provider should be 
conducted.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the 
veteran's service-connected back 
disability.  

The examiner should provide the range 
of motion of the spine in degrees.  
Symptoms such as muscle spasm, 
guarding, abnormal gait, abnormal spine 
contour, or loss of lateral spine 
motion should be noted.  The examiner 
should also indicate whether the 
veteran has had severe recurring 
attacks of intervertebral disc syndrome 
with intermittent relief and/or 
incapacitating episodes having a total 
duration of at least two weeks during 
the past 12 months.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should any 
additional disability due to these 
factors.  The examiner should report 
all signs and symptoms necessary for 
rating the veteran's back disability 
under the both the old and revised 
rating criteria. 

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2004), copies of all 
pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

2.  After completion of the above, the 
RO should review the veteran's claim 
under both the old and revised 
schedular criteria for evaluating the 
spine that were in effect both prior to 
and after September 26, 2003, for his 
service-connected back disability.  See 
68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  This SSOC is to set 
forth all applicable rating criteria 
for spine disabilities which have not 
been previously provided to the veteran 
including the rating criteria for 
lumbosacral strain and degenerative 
disc disease in effect prior to 
September 2003 and for degenerative 
disc disease from September 2002 and 
September 2003.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



